UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6917



RANDY L. VALENTINE,

                                            Petitioner - Appellant,

          versus


STAN BURTT,

                                             Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:06-cv-03221)


Submitted: August 30, 2007              Decided:    September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy L. Valentine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy L. Valentine seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.             The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).      The magistrate judge recommended

that relief be denied and advised Valentine that failure to file

specific and timely objections to this recommendation could waive

appellate   review    of   a   district    court   order   based   upon   the

recommendation.      Despite this warning, Valentine failed to file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Valentine has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED


                                   - 2 -